Per Curiam.
The only reason urged for making this rule absolute is that the damages are claimed to be excessive. At the trial there seems to have been an issue of fact as to whether a *80young boy of thirteen who was killed because of being run down by an automobile had been struck by the defendant’s ear. That issue is not pressed now. Hence, it may be considered as settled that the defendant’s car, driven by the defendant, ran down the boy and inflicted injuries resulting in his death. The verdict was for $6,000. The evidence shows that the bo}7 was thirteen years old, in excellent health, and of good mental ability. He left a father and mother and twelve brothers and sisters, all living, the oldest being twenty-four years old and the youngest about five months old. We are unable to say that in view of the reduced purchasing power of money this verdict is excessive.
The rule to show cause will, accordingly, be discharged.